DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-7, 20-21, 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saenglongma US Patent 9,396,494 B1 (hereafter Saenglongma)., in view of Abhyanker et al., US PG Pub 2016/0027307 A1 (Abhyanker) and further in view of Meunier US PG Pub 2002/0186144 A1.  

Regarding claim 1 where it is disclosed by Saenglongma to have, “A method of monitoring (at least Fig. 7 A element 7006 "the method monitors".) a vehicle during a peer-to-peer (P2P) reservation of the vehicle (at least [Abstract] "Peril analysis is performed for car sharing insurance, i.e., peer-to-peer vehicle sharing insurance. The peril analysis is used to calculate the rate of and/or price insurance for carsharing. A renter may purchase insurance for carsharing" and [Background] "Carsharing, or car sharing, is a model of car rental where people rent cars for short periods of time".), wherein the vehicle is a part of a P2P vehicle sharing network (at least [Col. 1 lines 48-55] "a renter from a cloud network" and [Col. 7 lines 10-30] "The method then continues to decision block 7054 where a test is performed to determine whether the vehicle is a peer-to-peer vehicle".), the method comprising:
sending an indication to the vehicle of the vehicle reservation (at least [Col. 3 lines 15-45] "The insurance cloud network 120 communicates a driver score associated with the renter 102 to the mobile device 106, the vehicle 104, or the in-dash unit 108.". In other words, the vehicle has already been reserved because the renter is now in the vehicle and about to start driving. This fact is further supported in [Col. 5 lines 1-2] "Upon selection of one of the two options, the renter 102 is able to operate the vehicle 104". Therefore, the communication of the driver score to the vehicle is the indication that the vehicle is now reserved, and this communication meets the definition provided in Applicant's Specification [0036] "vehicles that can be reserved at the present time [...] generate or modify a vehicle renter score".);
after sending the indication to the vehicle of the vehicle reservation, receiving vehicle monitoring information (at least [Col. 3 lines 15-45] "The driving limit monitor 110 communicates" and "The driving limit monitor 110 includes a hardware structure to monitor whether the renter 102 has operated the vehicle 104 beyond the driving limits".) that includes information used to determine a quality of care (it is noted that "quality of care" is being interpreted according to [0046] of Applicant's Specification "The vehicle environmental state includes behavior of a driver, operator, or passenger, as well as traffic conditions, roadway conditions and features, and statuses of areas nearby the vehicle. The sensor information can be used to determine the overall quality of care (QoC)".) of the vehicle renter during the vehicle reservation (at least [Col. 3 lines 15-45] "While the renter 102 is driving the vehicle 104, his driving score is continuously calculated" and "His driving score is communicated". In other words, the driver's behavior is used to calculate the driver score, which falls under Applicant's definition of quality of care. Further, at least [Col. 4 lines 19-50] "The system 100 determines that the route/destination is less risky". In other words, "the vehicle environmental state", as indicated in Applicant's Specification detailed above, is used to determine the driver score, which falls under the interpretation of quality of care according to Applicant's Specification. Further, at least [Col. 7 lines 50-67] "the method recalculates the driver score depending on the driving behavior of the driver in driving situations" and an example of that situation is the environment of the location that the vehicle is in.); and generating reporting information based on the vehicle monitoring information, wherein the reporting information reflects the quality of care of the vehicle renter during the reservation (at least [Col. 3 lines 15-45] "While the renter 102 is driving the vehicle 104, his driving score is continuously calculated by the hardware structure of a driver score calculator 116. His driving score is communicated to the insurance cloud network 120, the hardware structure of which stores the refreshed driver score associated with the renter 102".).”
Saenglongma does not explicitly teach: “establishing a vehicle reservation between a vehicle renter and a vehicle manager;” 
However, Abhyanker teaches:  
“establishing a vehicle reservation between a vehicle renter and a vehicle manager (at least [0538] "the dispatch server 100 may process reservation requests. The renter 114 may make a reservation for a pick-up and/or drop-off a period of time before the desired pick-up and/or drop off (e.g., an hour, a day, and/or a week). The dispatch server 100 may reserve a particular private vehicle 104 to make the transaction". In other words, the vehicle manager is the server.);”  
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the method of monitoring a vehicle taught by Saenglongma with the establishing a reservation taught by Abhyanker because both are directed towards the same field of endeavor of peer to peer vehicle renting and doing so would involve combining a known technique (establishing a reservation as taught by Abhyanker) with a known method (the method of monitoring a vehicle taught by Saenglongma) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it facilitates "automatically select the closes and/or most efficient private vehicle 104 to fulfill the reservation when the reservation time and/or date arrives" (Abhyanker [0538]).  
However, it is not specifically disclosed by neither Saenglongma nor Abhyanker to have their system have the user/drive being able to have access to the vehicle and controlling the access the driver has to the vehicle whilst they have rented the vehicle.  
Meunier is directed to a system and method for automating a vehicle rental process.  Meunier disclosed in at least figure 8A and paragraphs 96-104 where they describe how they are able to control the access to the vehicle using identification devices.  They also describe how their system can allow for spontaneous rental as described in detail in at least paragraphs 252-254.  The system of Meunier in paragraphs 244-257 describes how their system is able to control 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Saenglongma and Abhyanker (hereafter Saeng’) by the teachings of Meunier, where they are both directed to the same field of endeavor of vehicle reservation systems for vehicles.  Where one would have been motivated to modify Saeng’ by using a known technique to a known device ready for improvement to yield predictable results.  In this instance the modification of Saeng’ by Meunier, where Saeng’ does not have their system specifically control access to the vehicle and then allow the user to control the vehicle once access is granted as described by Meunier, which would have improved Saeng’ by allowing for a more efficient process for renting a vehicle.  There would have been the predictable result of the system of Saeng’ being improved by Meunier by allowing the system of Saeng’ allowing for a faster reservation and check in process whenever a user would like to reserve a vehicle as it would allow it to cut out the reservation person at the counter an instead the user would interact with a remote server and then directly with the vehicle hence faster and more efficient.  
Re Claim 2, the combination of Saenglongma and Abhyanker teaches: the method of claim 1 (detailed with respect to claim 1).  Saenglongma further teaches: further comprising the step of communicating the reporting information to one or more users of the P2P vehicle sharing network (at least Figs. 3A-C and [Col. 4 lines 19-50] "The piece of user interface 304 contains a banner element "Enter Trip Information." Below the banner element is a driver score element connected with the renter 102 which appears as "Driver Score: 120." This driver score indicates that the renter 102 is a good driver". In other words, the renter is a user of the network and 
Re Claim 3, the combination of Saenglongma and Abhyanker teaches: The method of claim 2 (detailed with respect to claim 2).  Saenglongma further teaches: wherein the reporting information is an independent vehicle renter score (it is noted that "independent vehicle renter score" is interpreted according to [0088] of Applicant's Specification "The independent vehicle renter score is a vehicle renter score that pertains only to use of the vehicle for the reservation period (and not for previous reservations) and can be the same as the overall QoC or derived from the overall QoC".), and wherein the method further comprises the step of updating a vehicle renter score based on the independent vehicle renter score (at least [Col. 3 lines 15-45] "While the renter 102 is driving the vehicle 104, his driving score is continuously calculated by the hardware structure of a driver score calculator 116. His driving score is communicated to the insurance cloud network 120, the hardware structure of which stores the refreshed driver score associated with the renter 102". In other words, the reporting information comprises the renter score (detailed above), and Applicant's Specification indicates that "an independent vehicle renter score" is a score based only on the current trip. Therefore, Saenglongma teaches a new vehicle renter score because after each update within the current trip, the score changes.).  
Re Claim 4, the combination of Saenglongma and Abhyanker teaches: The method of claim 2 (detailed with respect to claim 2).  Saenglongma further teaches: wherein the reporting information is a vehicle renter report that is communicated to the vehicle manager (at least [Col. 7 lines 1-10] "the method communicates pieces of information (e.g., driver score, number of passengers, route of travel, time of travel) to an owner of the vehicle or the insurance cloud network".).  
Re Claim 6, the combination of Saenglongma and Abhyanker teaches: The method of claim 1 (detailed with respect to claim 1).  Saenglongma does not explicitly teach: further comprising the step of receiving vehicle availability information from a vehicle manager network device that indicates the availability of the vehicle in terms of location and time.  further comprising the step of receiving vehicle availability information from a vehicle manager network device that indicates the availability of the vehicle in terms of location and time (at least [0287] "The user (e.g., the operator of the private vehicle) may be able to view and/or edit their claimed geospatial locations 700 and/or the available state(s) of the private vehicle 3508 and/or view, rate, and/or review the profiles of past renters. The user may also be able to alter the date and/or time of rental availability, the listing criteria 604 and/or the description (e.g., the description in the description entry field 606)".).  
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the method of monitoring a vehicle taught by Saenglongma with the availability information taught by Abhyanker because both are directed towards the same field of endeavor of peer to peer vehicle renting and doing so would involve combining a known technique (using availability information as taught by Abhyanker) with a known method (the method of monitoring a vehicle taught by Saenglongma) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it facilitates "automatically select the closes and/or most efficient private vehicle 104 to fulfill the reservation when the reservation time and/or date arrives" (Abhyanker [0538]).  
Re Claim 7, the combination of Saenglongma and Abhyanker teaches: The method of claim 1 (detailed with respect to claim 1.  Saenglongma further teaches: further comprising the step of receiving vehicle monitoring preferences and/or vehicle reservation constraints from a 
Re Claim 20, Saenglongma teaches: A peer-to-peer (P2P) (at least [Col. 1 lines 48-55] "a renter from a cloud network" and [Col. 7 lines 10-30] "The method then continues to decision block 7054 where a test is performed to determine whether the vehicle is a peer-to-peer vehicle".) vehicle monitoring system (at least Fig. 7A element 7006 "the method monitors"), comprising: a server (at least [Col. 3 lines 15-45] "The insurance cloud network 120 communicates".), send an indication to the vehicle of the vehicle reservation (at least [Col. 3 lines 15-45] "The insurance cloud network 120 communicates a driver score associated with the renter 102 to the mobile device 106, the vehicle 104, or the in-dash unit 108.". In other words, the vehicle has already been reserved because the renter is now in the vehicle and about to start driving. This fact is further supported in [Col. 5 lines 1-2] "Upon selection of one of the two 
Saenglongma does not explicitly teach: “that includes a processor and computer-readable memory, the computer- readable memory storing a computer program; and a database that is accessible by the server, the database storing reporting information concerning P2P vehicle reservations; wherein the computer program, when executed by the processor, causes the server to: establish a vehicle reservation between a vehicle renter and a vehicle manager;”  
However, Abhyanker teaches: that includes a processor and computer-readable memory, the computer- readable memory storing a computer program (at least [0322] "In a networked deployment, the machine may operate in the capacity of a server and/or a client machine in server-client network environment, and/or as a peer machine in a peer-to-peer (or distributed) network environment".); and a database that is accessible by the server, the database storing reporting information concerning P2P vehicle reservations (at least Fig. 1 and [0088] "a threshold radial distance 119, a processor 120, a geospatial database 122, a memory 124, a radial distribution module 140 (e.g., that applies a radial algorithm 240 of FIG. 2 using a series of modules working in concert as described in FIG. 2), a vehicle renting network 142".); a database that is accessible by the server, the database storing reporting information concerning P2P vehicle reservations (at least Fig. 1 and [0088] "a threshold radial distance 119, a processor 120, a geospatial database 122, a memory 124, a radial distribution module 140 (e.g., that applies a 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the method of monitoring a vehicle taught by Saenglongma with the establishing a reservation taught by Abhyanker because both are directed towards the same field of endeavor of peer to peer vehicle renting and doing so would involve combining a known technique (establishing a reservation as taught by Abhyanker) with a known method (the method of monitoring a vehicle taught by Saenglongma) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it facilitates "automatically select the closes and/or most efficient private vehicle 104 to fulfill the reservation when the reservation time and/or date arrives" (Abhyanker [0538]).  
However, it is not specifically disclosed by neither Saenglongma nor Abhyanker to have their system have the user/drive being able to have access to the vehicle and controlling the access the driver has to the vehicle whilst they have rented the vehicle.  
Meunier is directed to a system and method for automating a vehicle rental process.  Meunier disclosed in at least figure 8A and paragraphs 96-104 where they describe how they are able to control the access to the vehicle using identification devices.  They also describe how their system can allow for spontaneous rental as described in detail in at least paragraphs 252-254.  The system of Meunier in paragraphs 244-257 describes how their system is able to control access to the vehicle based on the user’s reservation whether it is prearranged or spontaneous in nature.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Saenglongma and Abhyanker (hereafter Saeng’) by the 
Re claim 21 where it is further disclosed by Meunier in at least paragraphs 312 and 318-321 to have their system also being able to detect if the user has violated any laws whilst operating the rented vehicle.  
Re claim 23 where it is further disclosed by Meunier in at least paragraphs 318-321 to be able to determine when the user has broken any laws which include speeding violations whilst the user has being using the vehicle.  
Re claim 27 where it is further disclosed by Meunier in at least paragraphs 312 and 318-321 to have their system also being able to determine if the user has driven the vehicle out of the predetermined restricted area.  
Re claim 31 where it is further disclosed by Meunier in at least paragraph 131 to have the vehicle to be able to detect if the vehicle has an accident thus that would mean that the user has broken components on the vehicle as an accident would include damage to the vehicle.  
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saenglongma, Abhyanker and Meunier and in further view of McClellan et al., US PG Pub 2008/0252487 A1 (hereafter McClellan).  

Re Claim 5, the combination of Saenglongma and Abhyanker teaches: The method of claim 1 (detailed with respect to claim 1).  
The combination of Saenglongma and Abhyanker does not explicitly teach: wherein the vehicle monitoring information is obtained by the vehicle through use of a plurality of onboard vehicle sensors, and wherein the plurality of onboard vehicle sensors are configured to obtain sensor information.  
However, McClellan teaches: wherein the vehicle monitoring information is obtained by the vehicle through use of a plurality of onboard vehicle sensors (at least [0048] "The vehicle monitoring system is configured to monitor driver speed using OBD 203 data such as speedometer, odometer, tachometer data or speed inferred from GPS data".)/ and wherein the plurality of onboard vehicle sensors are configured to obtain sensor information (at least [0081] "a fleet manager may configure the system to send a daily summary of all speeding violations for the fleet, but also choose to receive immediate notification if a fleet vehicle exceeds the speed limit by 15 or 20 MPH". It is noted that the speed information from the speed sensors fall within Applicant's definition of quality of care (detailed above and in [0046-52] of Applicant's Spec), which comprises the vehicle monitoring information).  
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the vehicle reservation system taught by the combination of Saenglongma and Abhyanker with the vehicle monitoring speed 
Re Claim 8, the combination of Saenglongma and Abhyanker teaches: The method of claim 1 (detailed with respect to claim 1).  
The combination of Saenglongma and Abhyanker does not explicitly teach: further comprising the step of receiving an indication of vehicle misuse and, in response to receiving the indication of vehicle misuse, contacting a vehicle administrator and providing the vehicle administrator with vehicle monitoring information relating to the indication of the vehicle misuse.  
However, McClellan teaches: further comprising the step of receiving an indication of vehicle misuse (at least [0080] "When a speeding condition is identified, the monitoring system may create a record including, for example, the vehicle's location, the speed-by-street data for that location, and the vehicle's speed. The record may be saved at the vehicle monitoring system or it may be transmitted to a central database or monitoring system server". It is noted that "misuse" is interpreted according to [0102] of Applicant's Specification which includes "misuse relating to vehicle operations [...] driving at speeds over the maximum speed limit". It is noted that "receiving" is being interpreted as being received by the memory, so in other words being 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the vehicle reservation system taught by the combination of Saenglongma and Abhyanker with the indication of misuse taught by McClellan because both are directed towards the same field of endeavor of peer to peer vehicle renting and doing so would involve combining a known technique (using an indication of misuse as taught by McClellan) with a known method (vehicle reservation system taught by combination of Saenglongma and Abhyanker) with predictable results. A person having ordinary skill in the art would have been motivated to do so because "This would allow the fleet manager to provide more immediate feedback or counseling to the speeding driver in addition to any in -vehicle warnings" (McClellan [0081]).  

Claims 22, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saenglongma, Abhyanker and Meunier (hereafter Saeng’) and in further view of Sherony et al., US PG Pub 2013/0335213 A1 (hereafter Sherony).  

Re claim 22 where all the limitations of claim 21 are disclosed by Saeng’ as described above.  Where it is not specifically disclosed by Saeng’ to have their system also monitor if the user/renter has driven the car on the opposite side of the road.  
Sherony is directed to a lane departure warning system which monitors driver patterns.  Where it is disclosed by Sherony in at least the summary of their invention to have their system also monitor the vehicle user and see if they cross over to the other side of the road.  It is noted that the BRI of “wrong side of the road” allows for the interpretation that the user drove over the divider line and hence crosses over to the other side of the road.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Saeng’ by the teachings of Sherony, where they are all directed to the same field of endeavor of monitoring the driving behavior of a driver.  Where one would have been motivated to modify Saeng’ by using a well-known technique to improve similar devices in the same way.  In this instance the modification of Saeng’ whom does not monitor lane departure of the vehicle as taught by Sherony, where this would help the system be able to monitor the driver and track and warn them if they are about to cross the dividing line into oncoming traffic which might lead to an accident with the opposite side vehicle.  Hence this would lead to safe driving habits and also help in preventing accidents to the vehicle that has been rented.  
Re claim 29 where all the limitations of claim 1 are disclosed by Saeng’ as described above.  Where it is not specifically disclosed by Saeng’ to have their system also monitor if the user/renter has driven the car whilst distracted.  
Sherony is directed to a lane departure warning system which monitors driver patterns.  Where it is disclosed by Sherony in at least the summary of their invention to have their system also monitor the vehicle user and see if they cross over to the other side of the road.  Sherony in at least paragraphs 7 and 42 describes how the system can monitor the driver and if they are using their cell phone and thus are driving whilst distracted.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Saeng’ by the teachings of Sherony, where they are all directed to the same field of endeavor of monitoring the driving behavior of a driver.  Where one would have been motivated to modify Saeng’ by using a well-known technique to improve similar devices in the same way.  In this instance the modification of Saeng’ whom does not monitor distracted driving and lane departure of the vehicle as taught by Sherony, where this would help the system be able to monitor the driver and track and warn them if they are about to cross the dividing line into oncoming traffic which might lead to an accident with the opposite side vehicle, due to distracted driving.  Hence this would lead to safe driving habits and also help in preventing accidents to the vehicle that has been rented.  
Re claim 30 where all the limitations of claim 29 are disclosed by Saeng’ and Sherony as described above.  Where it is further disclosed by Sherony to have their system also monitor if the user/renter has driven the car whilst texting.  
Sherony is directed to a lane departure warning system which monitors driver patterns.  Where it is disclosed by Sherony in at least the summary of their invention to have their system also monitor the vehicle user and see if they cross over to the other side of the road.  Sherony in at least paragraphs 7 and 42 describes how the system can monitor the driver and if they are using their cell phone to text and thus are driving whilst distracted as they have been texting whilst the vehicle has been moving.    
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Saeng’ by the teachings of Sherony, where they are all directed to the same field of endeavor of monitoring the driving behavior of a driver.  Where one would have been motivated to modify Saeng’ by using a well-known technique to improve .  

Claims 24, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saenglongma, Abhyanker and Meunier ( hereafter Saeng’) and in further view of McClellan et al., US PG Pub 2008/0319602 A1 (hereafter McClellan2).  

Re claim 24 where all the limitations of claim 21 are disclosed by Saeng’ whom does not specifically disclose the further limitation of their system also monitor the operator usage of the safety belt whilst operating the vehicle.  
McClellan2 is directed to a system for monitoring and improving driver behavior and in at least paragraph 29 discloses that they monitor the driver usage of the safety belt whilst operating the vehicle.  
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the vehicle reservation system taught by the combination of Saeng’ with the indication of misuse/bad behavior as taught by McClellan because both are directed towards the same field of endeavor of vehicle driver monitoring and doing so would involve combining a known technique (using an indication of misuse/bad behavior as taught by McClellan) with a known method (vehicle reservation system 
Re claim 26 where all the limitations of claim 21 are disclosed by Saeng’ whom does not specifically disclose the further limitation of their system also monitor the operator usage of the vehicle whilst intoxicated.  
McClellan2 is directed to a system for monitoring and improving driver behavior and in at least paragraph 38 discloses that they monitor the driver usage of the vehicle whilst they might be intoxicated.  
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the vehicle reservation system taught by the combination of Saeng’ with the indication of misuse/bad behavior as taught by McClellan because both are directed towards the same field of endeavor of vehicle driver monitoring and doing so would involve combining a known technique (using an indication of misuse/bad behavior as taught by McClellan) with a known method (vehicle reservation system taught by combination of Saeng’) with predictable results. A person having ordinary skill in the art would have been motivated to do so because they system of McClellan would allow the drive to be alerted to bad driving habits and be able to correct those to improve their driving skills and habits to lessen the chance that they become involved in a motor vehicle accident due to bad behavior.  
Re claim 28 where all the limitations of claim 1 are disclosed by Saeng’ whom does not specifically disclose the further limitation of their system also monitor the operator usage of the vehicle whilst smoking or vaping.  
McClellan2 is directed to a system for monitoring and improving driver behavior and in at least paragraph 38 discloses that they monitor the driver usage of the vehicle whilst they might be smoking or vaping.  
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the vehicle reservation system taught by the combination of Saeng’ with the indication of misuse/bad behavior as taught by McClellan because both are directed towards the same field of endeavor of vehicle driver monitoring and doing so would involve combining a known technique (using an indication of misuse/bad behavior as taught by McClellan) with a known method (vehicle reservation system taught by combination of Saeng’) with predictable results. A person having ordinary skill in the art would have been motivated to do so because they system of McClellan would allow the drive to be alerted to bad driving habits and be able to correct those to improve their driving skills and habits to lessen the chance that they become involved in a motor vehicle accident due to bad behavior.  
Re claim 29 where all the limitations of claim 1 are disclosed by Saeng’ whom does not specifically disclose the further limitation of their system also monitor the operator usage of the vehicle whilst distracted.  
McClellan2 is directed to a system for monitoring and improving driver behavior and in at least paragraph 29 discloses that they monitor the driver usage of the vehicle whilst they might be distracted.  
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the vehicle reservation system taught by the combination of Saeng’ with the indication of misuse/bad behavior as taught by McClellan because both are directed towards the same field of endeavor of vehicle driver monitoring and doing so would involve combining a known technique (using an indication of misuse/bad behavior as taught by McClellan) with a known method (vehicle reservation system taught by combination of Saeng’) with predictable results. A person having ordinary skill in the art would have been motivated to do so because they system of McClellan would allow the drive to be alerted to bad driving habits and be able to correct those to improve their driving skills and habits to lessen the chance that they become involved in a motor vehicle accident due to bad behavior.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saenglongma, Abhyanker and Meunier ( hereafter Saeng’) and in further view of Wasserman, US PG Pub 2017/0371608 A1 (hereafter Wasserman).  

Re claim 25 where all the limitations of claim 21 are disclosed by Saeng’ as described above.  However it is not specifically disclosed by Saeng’ to have their system also monitor the drivers usage of the turn signal whilst operating the vehicle.  
Wasserman is directed to an electronic display system that is within vehicles and allows for the system to monitor the driver’s use of the turn signal whilst operating the vehicle as described in at least paragraph 55 where they describe monitoring signal usage which is interpreted to mean signal usage in the vehicle whilst operating the vehicle.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Saeng’ by the teachings of Wasserman where they are both directed to the same field of endeavor of vehicle monitoring system and where one would have been motivated to modify Saeng’ by the use of a known technique to improve a similar device in the same way.  In this instance the modification of Saeng’ whom does not specifically have their system being able to monitor driver blinker/signal usage to allow the system to be able to see how the user is using the vehicle whilst rented and if the lack of signal/blinker usage lead to an accident whilst the user was driving the vehicle, as taught by Wasserman.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 & 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 1 and 20 where applicant has amended the claim to now include the feature of, “wherein the vehicle renter is permitted to access and control the vehicle during the vehicle reservation”, and “during the vehicle reservation in which the vehicle renter is in control of the vehicle”.  The language used and the claim construction leads the claim to be indefinite due to the question of how does the driver operate the vehicle and also reserve the vehicle at the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 & 20-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amended claims have been addressed using a new prior art as described above.  

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BHAVESH V AMIN/Primary Examiner, Art Unit 3666